United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   July 24, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-61085
                           Summary Calendar



CLAUDE E KELLEY,

                                      Plaintiff-Appellant,

versus

MONROE COUNTY BOARD OF SUPERVISORS, in their supervisory role;
MONROE COUNTY SHERIFF RUBLE MAXEY, in his official and individual
capacity; COUNTY PROSECUTOR DON BAKER, in his official and
individual capacity; MONROE COUNTY DEPUTY JOHN MICHAEL LAY, in
his official and individual capacity; JOHN BUCKNER, as per
information from Sheriff Ruble Maxey; PAUL BUCKNER,

                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 1:06-CV-216
                      --------------------

Before HIGGINBOTHAM, STEWART and OWEN, Circuit Judges.

PER CURIAM:*

     Claude E. Kelley moves for permission to appeal in forma

pauperis (IFP) from the dismissal of a complaint for failure to

state a claim.    After pleading nolo contendere to charges of

disorderly conduct and paying a fine, Kelley filed a complaint

alleging violations of 42 U.S.C. §§ 1983, 1985, and 1986; the

First, Fourth, Fifth, and Fourteenth Amendments; 18 U.S.C. §§ 241

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-61085
                                  -2-

and 242; the Americans With Disabilities Act; and various

Mississippi statutes.

     The district court dismissed the complaint pursuant to

FED. R. CIV. P. 12(b)(6).   The court held that Kelley’s claims

concerning his allegedly wrongful arrest and prosecution were

barred under Heck v. Humphrey, 512 U.S. 477 (1994), and further

held that, accepting as true all factual allegations in the

complaint, Kelley was not entitled to relief as to any of his

claims.   The district court denied Kelley permission to appeal

IFP because the court determined that the appeal was not taken in

good faith.   The court did not address Kelley’s financial status.

     We conclude that Kelley is financially eligible to appeal

IFP; however, we concur with the district court’s determination

that Kelley cannot raise any nonfrivolous issues on appeal.

Kelley wishes to argue on appeal that Heck does not bar his

claims because he was only fined and not imprisoned.    This

contention is frivolous.     See Heck, 512 U.S. at 486-87.   The

remainder of Kelley’s arguments are unrelated to the district

court’s determination that his complaint failed to state a claim.

     Accordingly, Kelley has failed to establish a nonfrivolous

ground for appeal.     See Carson v. Polley, 689 F.2d 562, 586 (5th

Cir. 1982); 28 U.S.C. § 1915(a)(3).    The motion to proceed IFP

motion is denied.    As the appeal contains no nonfrivolous issues,

it is dismissed.     Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983); 5TH CIR. R. 42.2.
                     No. 06-61085
                          -3-

MOTION FOR IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS.